DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant’s amendments and arguments with respect to 35 U.S.C. 112 (f) (b) have been fully considered and are persuasive.  Rejections under 35 U.S.C. 112 (f) (b) are withdrawn. 
Response to Arguments
Applicant’s arguments under AIA  35 U.S.C.102 and 103 with respect to claim(s) 14-25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, and 19-23  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Petridis et. al. GB 2517752A. Hereafter D1. 
Regarding claims 14, 19, 20, and 21 , D1 discloses (Fig. 5) a stop-start controller and method of for a starter motor 1001 and an engine 1000, the stop-start controller comprising:  
inputs 1015, 1020, 1025, 1030, 1035 and 1040 configured to receive a first signal, indicative of shutdown of the engine being required, a second signal, indicative of restart of the engine being required after initiation of shutdown of the engine, and a third signal, indicative of a position of the engine 1000; output 1006; and a processor configured to communicate with the input and the output, wherein: the processor is configured to monitor the third signal and determine an expected engine rotation direction after a predetermined delay in dependence on the third signal; the stop-start controller is configured to control the output to cause the starter motor to be actuated upon receipt of the second signal if the expected engine rotation direction is positive and the second signal is received; 
the stop-start controller is configured to control the output means to cause the starter motor to be actuated upon receipt of the second signal if the expected engine rotation direction is positive and the second signal is received; and the controller is configured to delay controlling the output to cause the starter motor to be actuated until a determination is made that the expected rotation direction is positive, if the expected engine rotation direction is negative and the second signal is received; the processor is configured to calculate a change in engine rotational speed over time in dependence on the third signal; and the determination of the expected engine rotation direction is performed in dependence on said change in engine rotational speed over time. ( Fig. 2-4; Page 9, line 34 - Page 13, line 28).
Regarding claims 15, 16, 22, and 23, D1 disclosed a stop-start controller as claimed in claim 14, wherein: the output is operable to provide a shutdown signal to cause shutdown of the engine; the first signal is indicative of a speed of a vehicle being below a threshold value and a brake of the vehicle being actuated; and the processor is configured to cause the output to provide the shutdown signal upon receipt of the first signal. Page 6, lines 5-14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim15 above, and further in view of DOIT et al. US 2014/0336909 A1. (Hereafter D2)
D2 teaches using a  stop start controller wherein: the output is operable to provide a shutdown signal to cause shutdown of the engine; the first signal is indicative of a speed of a vehicle being below a threshold value (para [0062] and a brake of the vehicle being actuated; [paras [0048,[0066]]and the processor is configured to cause the output to provide the shutdown signal upon receipt of the first signal. Para [0078] 
Regarding claims 17and 24,  D2 teaches a controller, wherein the output is operable to provide a shutdown signal to cause shutdown of the engine when the vehicle is in motion. See Para [0081]
At time of invention it would have been obvious to incorporate the teaching of D2 into D1 the motivation would have been to save fuel.  
Claims 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claims 15 and 24 above, and further in view of Doering et  al. US 20120208674A1. (Hereafter D3)
D1 in view of D2  applies as to claims 15  and 24, does not expressly state the threshold
value is approximately 20 kilometers per hour. 
Doering et al. expressly states a threshold value for engine speed at 30 mph which is higher than
20 Kph. Since 20kph is in the range of Doering et al. it would have been routine design choice to lower the threshold to 20kph since at 20 kph the system both operate the same both being within the
Thresholds.
Conclusion
Applicant's amendments did not change the scope of the claims necessitating  the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after  3pm M-F
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747